Citation Nr: 0605068	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from May 1963 to April 
1967.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In January 2005, the Board remanded this case 
to the RO for additional development.  The additional 
development was conducted and the claim has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACTS

1.  A chronic back disorder was not shown in service.

2.  A chronic back disorder was not diagnosed until several 
decades after separation from service and is not related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of a letter dated in April 2002, VA notified the 
appellant of his responsibility to submit evidence in support 
of his claim; what evidence, if any, was necessary to 
substantiate his claim; which portion of the evidence the 
veteran was responsible for sending to VA; and which portion 
of the evidence VA would attempt to obtain on behalf of the 
veteran.  The letter further suggested that he submit any 
pertinent evidence he had.  Subsequent to the above letter, 
the RO adjudicated the claim via a September 2002 rating 
decision. The veteran has been informed of the legal 
requirements of this case.  The requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.  No 
further action is necessary for compliance with the VCAA.  

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records include an April 1963 enlistment 
physical examination that noted a one-inch scar in the lumbar 
area.  Other records show that the veteran reported to sick 
bay in August 1964 with complaints of backache and pain in 
his chest on breathing.  He was prescribed "APC's."  Also, 
a January 1966 consultation sheet indicates that he was 
referred for complaints of back pain for the past four days.  
It was also noted that he had had some trouble two weeks 
earlier and was given medication with relief, but was now 
complaining that he could not stand straight.  Examination 
report noted that he had pain under the shoulder blades and 
pain while standing during the past three days.  He had had 
trauma to the back two weeks ago but was relieved by 
medication.  He lacked six inches from touching toes with 
fingers without pain.  There was moderate muscle spasm and 
pain on palpation of left shoulder girdle with crepitance in 
both shoulders.  The impression was muscle spasm of the left 
shoulder.  

A March 1967 consultation sheet indicated that the veteran 
was referred for complaints of low back pain for the past 
couple of days, followed by frequent urinating.  The pain was 
in the region of the left kidney.  The consultation report 
noted a history of vague dull pain in the left flank area.  
Examination showed some bilateral flank costovertebral angle 
tenderness to pounding, but no tenderness to light touch.  
The impression was "probably muscular in origin."  His 
separation examination report, dated in April 1967, noted no 
pertinent abnormalities.  The spine and the lower extremities 
were normal.  The separation examination report noted a one-
inch scar in the lumbar area.  

The post-service medical evidence of record indicates that 
the veteran had a cyst removed from his back in 1978.  Other 
private medical records reflect treatment for problems with 
his back in the late 1990's.  

VA examination in January 2003, along with a February 2005 
addendum opinion report, indicates that the veteran's current 
back disability was not related to service.  The examiner 
noted that the August 1964 treatment report indicated 
complaint of backache and pain in the chest with breathing; 
however, that did not indicate any injury or ongoing back 
problem.  The examiner further found that the January 1966 
treatment report described pain under the shoulder blades.  
Also, the examiner indicated that the March 1967 complaints 
involved flank pain and not back pain.  The examiner stated 
that he found no reference to low back or cervical complaints 
while the veteran was on active duty.  The examiner further 
noted that the discharge physical failed to identify any 
ongoing chronic back problems.  The examiner stated that from 
this information, he could only opine that the veteran's 
current discogenic disease of the cervical and lumbar spine 
was not related to service.  

Having thoroughly reviewed and considered the evidence of 
record in its entirety, the Board finds that service 
connection for a back disorder is not warranted.  The Board 
notes that there were various treatment records in service 
which indicated that the veteran reported back pain or trauma 
to the back.  However, a chronic disorder of the back was not 
diagnosed in service, and no back disability was shown at 
separation.   The Board notes the veteran's report of having 
sustained trauma to the back during service, with continued 
symptomatology since service.  However, the post-service 
treatment records, which include medical reports from 1968 to 
2002, indicate that the veteran made no pertinent complaints 
and that there were no pertinent findings or diagnoses until 
approximately four decades after separation from service.  
Further, recent VA examination found, after review and 
consideration of the record, to include the service medical 
records, that the current back disorder was not related to 
service.  Given that the evidence does not show that there 
was a chronic back disorder in service, as well the fact that 
the medical evidence does not show any pertinent complaints, 
findings, or diagnoses until several decades after separation 
from service, and given that there is no medical nexus 
linking any current back disability to service, the Board 
concludes that service connection cannot be established.  
Thus, the appeal must be denied.  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


